DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the claims
Claims 1-20 are currently pending in the application.
Claims 16, 17, 19 have been restricted and withdrawn from consideration.
Claims 1-4, 5-15 and 18, 20 are rejected.
This action is made FINAL.
Response to Amendment
Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn. The amendment filed on 04/02/2021 has been entered. 
Claim Objections
Claim(s) 20 is/are objected to because of the following informalities: 
line 1 “In a horse blanket” should be changed to read--A horse blanket--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	There is insufficient antecedent basis for the limitation in the claims.
	Claim 20 recites the limitation "the improvement" in 10. However, there is no mention of an improvement in the claim. Furthermore, is the claim directed towards an improvement in a horse blanket or towards a horse blanket? 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 6-9, 12-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Macguiness (US20110185688A1). 
Regarding claim 1:
 Macguiness teaches:
a horse blanket for a horse having a neck, a back, a barrel, a dock, a withers, a chest, a mane, at least one shoulder, a point of said at least one shoulder, a forearm, and at least one scapula (abstract and figure, the horse which is the blanket is to be used on contains the previous stated components), said horse blanket comprising:

    PNG
    media_image1.png
    529
    622
    media_image1.png
    Greyscale

a back portion (Fig 1, see annotation above)
 extending between a withers end and a dock end (back portion extends between withers end 12 and dock end 13), 
said back portion having a longitudinal axis forming an axis of symmetry within said horse blanket (Fig 1, Reference 16);
a pair of opposed side portions each extending from said back portion on opposed sides of said longitudinal axis (Fig 1, References 30+28), 
to a neck end (Figure 1, Reference 25)
configured to be disposed proximate to said neck of said horse, said neck end having a geometry configured to follow a shape of said neck of said horse, (see the shape of the neck end 25 in fig 1, which can be disposed proximate to the neck of the horse in use)
each of said side portions comprising a front portion (Fig 1, References 17+12), 
and a barrel portion (Fig 1, Reference 18+11)
each of said front portions configured to overlay a respective shoulder of said horse when said horse blanket is disposed upon said horse (front portions of side portions 17 +12 can be fitted to overlay a horse’s shoulder);
wherein each of said front portions further comprises a first gusset disposed therein (Fig 1, References 23+23’) 
each of said first gusset extending from a first end configured to be disposed within a respective front portion proximate to said longitudinal axis (Figure 1, see how each gussets 23+23’ extend from a top first end proximate to 24+24’ within the front portion 12+17 proximate to the longitudinal axis 16)
and proximate to a top of said at least one scapula when said horse blanket is disposed upon said horse (the first gussets can be fitted approximate to a top side of the scapula of the horse when said horse blanket is on horse)
to a second end disposed distal from said first end, (see fig 3, Reference 47)

    PNG
    media_image2.png
    302
    213
    media_image2.png
    Greyscale

said first gusset having a shape substantially parallel to said geometry of said neck end, (see annotation of the top shape of the gusset 23’ which is substantially parallel to the geometry of said neck end, additionally see 19 which is also substantially parallel to the next end)
wherein each of said first gussets bifurcates said respective front portion into a neck portion and a scapula portion (gussets 23 bifurcates front portion into neck portion on a left side and scapula portion on a right side of the gusset); 
wherein said neck portion (left side of gusset 23) 
overlays said horse between said neck and said scapula when said horse blanket is disposed upon said horse (when placed on a horse, the neck portion can be fitted to be disposed between the neck and scapula)
Regarding claim 2:
 Macguiness teaches the horse blanket of Claim 1, and further teaches:
wherein said front portions (Fig 1, Reference 17+12) each further comprise a front edge (Fig 1, References 32+31), 
each of said front edges being positionable into mutual connective engagement (Fig 1, References 36+35, para0055).
Regarding claim 3:
Macguiness teaches the horse blanket of Claim 1, and further teaches:
wherein said first gusset (Fig 1-3, References 23+23’) 
is an articulable joint disposed within said front portion(Figs 5+7, para0062-0064).
Regarding claim 6:
Macguiness teaches the horse blanket of Claim 1, and further teaches:

    PNG
    media_image3.png
    529
    622
    media_image3.png
    Greyscale

comprising a withers notch disposed in said back portion proximate to said longitudinal axis and between each of said front portions (see annotation above of withers notch), 
said withers notch being disposed proximate to said mane when said horse blanket is disposed upon said horse (the withers notch can be fitted to be proximate to the mane of said horse when blanket is fitted).
Regarding claim 7, 
Macguiness teaches the horse blanket of Claim 6, and further teaches:
wherein said withers notch (see annotation above) does not cover said withers when said horse blanket is disposed upon said horse (see Fig 1, wither notch can be placed short of a horse's withers to not cover said withers of the horse when the blanket Is placed upon the horse, see Fig 1-4).
Regarding claim 8,
Macguiness teaches the horse blanket of Claim 1, and further teaches:
wherein said neck portion (see neck portion (left) of the first gusset in fig 1-3) contacts said horse between said neck and said scapula when said horse blanket is disposed upon said horse (neck portion can be placed to contact between the neck and scapula when the blanket is used).
Regarding claim 9, 
Macguiness teaches the horse blanket of Claim 1, and further teaches:
wherein said first gusset (23+23’) comprises a material selected from the group consisting of a gathered material, a pleated material, and combinations thereof (para0034-0036,0059 “pleat”).
Regarding claim 12, 
Macguiness teaches the horse blanket of Claim 1, and further teaches:
wherein said first gusset (122 and 124, Fig 2-3) has a first portion disposed within said front portion (top half of gussets, Fig 3), 
said first portion extending from said first end and configured to terminate at a point distal from said first end and proximate to said point of said shoulder (top half of gusset extending from first end of gusset and terminates at middle of gusset proximate of said shoulder, see Fig 1-4).
Regarding claim 13, 
Macguiness teaches the horse blanket of Claim 12, and further teaches:
wherein said first gusset (23+23’) has a second portion disposed within said front portion (bottom half of gussets, Fig 2-3), 
said second portion configured to extend from said point distal from said first end and proximate to said point of said shoulder to said second end, said second end disposed within an edge of said front portion (bottom half of gusset extending from middle of gusset and terminates at distal end of gusset, distal end of gusset disposed within edge at edge 47, see Fig 1-4).
Regarding claim 14, 
Macguiness teaches the horse blanket of Claim 13, and further teaches:
wherein said second end is configured to be disposed in front of said forearm (see Fig 1, second end of gusset can be placed to contact between the neck and scapula when the blanket is used see Fig 1-4).
Regarding claim 15, 
Macguiness teaches the horse blanket of Claim 13, and further teaches:
wherein said first portion and said second portion are formed from line segments (see first portion as top half of gusset and second portion as bottom half of gusset each formed of a line segment connecting, Fig 8-9, para0065).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
	
Claim(s) 10, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Macguiness (US20110185688A1). 
Regarding claim 10,
Macguiness teaches the horse blanket of Claim 9, but doesn’t teach:
wherein said first gusset is elasticized 
However, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the first gusset of Macguiness such that it is comprised of an elastic material to allow the horse to have greater freer movement, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.
Regarding claim 18, 
Macguiness teaches the horse blanket of Claim 1, but doesn’t teach:
wherein said second end of said first gusset is elasticized, said elasticized second end allowing for expansion and contraction of said first gusset. 
However, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the first gusset of Macguiness such that it is comprised of an elastic material to allow the horse to have greater freer movement, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.

Claim(s) 4, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Macguiness in view of Fedimax (DE202011002622).
Regarding claim 4:
Macguiness teaches the horse blanket of Claim 1, and further teaches:
said front portion (fig 1, 12+17) and the barrel portion (Fig 1-4, portion of closest to 18). 
While Macguiness does not specifically teach further comprising a second gusset, Fedimax teaches:
a similar horse blanket (H, Fig 1) 
further comprising a second gusset (right most G, Fig 1)
 disposed between a front portion (portion left of leftmost G, Fig 1) and a barrel portion (portion right of rightmost G, Fig 1). 
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date to have added a second gusset as taught by Fedimax between said front portion and a barrel portion of Macguiness to provide additional expansion of the blanket while 
Regarding claim 20, 
Macguiness teaches:
In a horse blanket for a horse having a neck, a back, a barrel, a dock, a withers, a chest, a mane, at least one shoulder, a point of said at least one shoulder, a forearm, and at least one scapula (abstract and figure, the horse which is the blanket is to be used on contains the previous stated components), said horse blanket comprising:

    PNG
    media_image1.png
    529
    622
    media_image1.png
    Greyscale

Having a back portion (Fig 1, see annotation above)
 extending between a withers end and a dock end (back portion extends between withers end 12 and dock end 13), 
said back portion having a longitudinal axis forming an axis of symmetry within said horse blanket (Fig 1, Reference 16);
and a pair of opposed side portions each extending from said back portion on opposed sides of said longitudinal axis (Fig 1, References 30+28), 
to a neck end (Figure 1, Reference 25)
configured to be disposed proximate to said neck of said horse, said neck end having a geometry configured to follow a shape of said neck of said horse, (see the shape of the neck end 25 in fig 1, which can be disposed proximate to the neck of the horse in use)
each of said side portions comprising a front portion (Fig 1, References 17+12), 
and a barrel portion (Fig 1, Reference 18+11)
each of said front portions configured to overlay a respective shoulder of said horse when said horse blanket is disposed upon said horse (front portions of side portions 17 +12 can be fitted to overlay a horse’s shoulder)
the improvement comprising: a first gusset disposed within (Fig 1, References 23+23’) 
each of said first gusset extending from a first end disposed within a said front portion proximate to said longitudinal axis (Figure 1, see how each gussets 23+23’ extend from a top first end proximate to 24+24’ within the front portion 12+17 proximate to the longitudinal axis 16)
and configured to be disposed approximate to said withers when said horse blanket is disposed upon said horse to a second end disposed distal from a first end, (the first gusset can be fitted approximate to the withers of the horse to a second end 17 disposed distal from the first end 24+24’)

    PNG
    media_image2.png
    302
    213
    media_image2.png
    Greyscale

said first gusset having a shape substantially parallel to said geometry of said neck end, (see annotation of the top shape of the gusset 23’ which is substantially parallel to the geometry of said neck end, additionally see 19 which is also substantially parallel to the next end)
wherein each of said first gussets bifurcates said respective front portion into a neck portion and a scapula portion (gussets 23 bifurcates front portion into neck portion on a left side and scapula portion on a right side of the gusset); 
wherein said neck portion (left side of gusset 23) 
is configured to overlay said horse between said neck and said scapula when said horse blanket is disposed upon said horse (when placed on a horse, the neck portion can be fitted to be disposed between the neck and scapula)
While Macguiness does not specifically teach:
and a vertically oriented  second gusset, disposed between said front portion and said barrel portion,

a similar horse blanket (H, Fig 1) 
further comprising a second gusset (right most G, Fig 1) 
disposed between a front portion (portion left of leftmost G, Fig 1) and a barrel portion (portion right of rightmost G, Fig 1). 
Accordingly, it would have been obvious to a person having ordinary skill in the art to have added a second gusset as taught by Fedimax between said front portion and a barrel portion of Macguiness to provide additional expansion of the blanket while placed on the horse to further allow a larger garment for different horses without distorting the overall fit. 
	Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Macguiness in view of Hathcock (US 7,231,754 B2). 
Regarding claim 5, 
Macguiness teaches the horse blanket of Claim 1, and further teaches:
each of said pair of opposed side portions (Fig 1-4, References 30+28) 
Macguiness is silent as to:
each further comprise a rear leg strap, each of said rear leg straps being extensible about a corresponding rear leg of said horse. 
However, Hathcock teaches:
a similar horse blanket wherein opposite side portions (19, Fig 1) 
further comprises a rear leg strap (straps 53, Fig 1), 
each of said rear leg straps being extensible about a corresponding rear leg of said horse ("rear leg straps extend around the Inside of the rear legs of the horse” col 4 In 7-10). 
Accordingly, it would have been obvious to a person having ordinary skill in the art to have added rear leg straps as taught by Hathcock in the horse blanket of Macguiness to further ensure the blanket stays in proper position when attached to the horse without sliding forward and backwards or side to side.
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Macguiness in view of Kelley et al. (US 5,839,395 A herein Kelly). 
Regarding claim 11, 
Macguiness teaches the horse blanket of claim 1, and further teaches:
comprising said pair of opposed side portions. (Fig 1-4, References 30+28)
While Macguiness is silent as to further:
comprising an aperture disposed in at least one of said pair of opposed side portions, said aperture providing communication between opposed sides of said horse blanket, 
Kelley teaches:
a similar horse blanket wherein opposed side portions (16, Fig 3) 
comprises an aperture disposed therein (hole 30, Fig 3) 
providing communication between opposed sides of said horse blanket ("The passage 30 is positioned to pass a portion of the second releasable wither/shoulder attachment 50 there through." Col 3 In 50-58). 

Response to Arguments
Applicant's arguments filed 04/02/2021 have been fully considered and not fully persuasive. 
In light of the examiner interview summary record mailed 04/02/2021, the finality of the previously mailed final rejection on 02/05/2021 is withdrawn.
In regards to applicant’s arguments regarding the 102 rejection in view of Lacow. 
Applicant’s arguments have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new grounds of rejection is made in view of Macguiness. See rejection above. 
Applicant argues Fedimax does not teach “a second gusset, said second gusset being disposed between said front portion and said barrel portion.” 
Fedimax discloses two gussets disposed between a front portion and a barrel portion. Fedimax teaches a similar horse blanket (H, Fig 1) further comprising a second gusset (right most G, Fig 1) disposed between a front portion (portion left of leftmost G, Fig 1) and a barrel portion (portion right of rightmost G, Fig 1). One of ordinary skill in the art would modify the horse blanket of Macguiness such that it comprises a second gusset placed between the front portion and the barrel portion to provide additional expansion of the blanket while placed on the horse to further allow a larger garment for different horses without distorting the overall fit. Therefore the rejection in view of Fendimax is maintained. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHADA M ALGHAILANI whose telephone number is (571)272-8058.  The examiner can normally be reached on M-F (7:30am - 4:30pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MAGDALENA TOPOLSKI/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        
SHADA ALGHAILANI
Examiner
Art Unit 3643